Citation Nr: 1025507	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  94-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist prior to 
August 27, 2004.

2.  Entitlement to an initial rating in excess of 50 percent for 
carpal tunnel syndrome of the right wrist from August 27, 2004.

3.  Entitlement to an initial rating in excess of 10 percent for 
carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted a 10 percent rating for carpal tunnel 
syndrome of the right wrist, and a 10 percent rating for carpal 
tunnel syndrome of the left wrist, effective December 15, 1995.

This matter was previously remanded by the Board in September 
2006.  In a January 2008 rating decision, the RO granted a 50 
percent disability rating for carpal tunnel syndrome of the right 
wrist, effective August 27, 2004.  The matter then returned to 
the Board and was remanded again in October 2009 for additional 
development.  That development has been completed, and the case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to August 27, 2004, the Veteran's carpal tunnel 
syndrome of the right wrist resulted in numbness in the morning 
and tingling; strength, deep tendon reflexes, sensation, and 
mobility of the hand were normal.

2.  From August 27, 2004, the Veteran's carpal tunnel syndrome of 
the right wrist did not result in the hand inclined to the ulnar 
side, the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, ape 
hand, absence of flexion of the index finger and feeble flexion 
of the middle finger, the inability to make a fist, or other 
manifestations consistent with complete paralysis.

3.  Prior to November 25, 2009, the Veteran's carpal tunnel 
syndrome of the left wrist was manifested by electromyography 
showing mild to moderate impairment; strength, deep tendon 
reflexes, sensation, and mobility of the hand were normal.

4.  From November 25, 2009, the Veteran's carpal tunnel syndrome 
of the left wrist was manifested by electromyography showing 
severe impairment; carpal tunnel syndrome did not result in the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, ape hand, absence of flexion of the index 
finger and feeble flexion of the middle finger, the inability to 
make a fist, or other manifestations consistent with complete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right wrist have not been met 
prior to August 27, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 
(2009).

2.  The criteria for an initial rating in excess of 50 percent 
for carpal tunnel syndrome of the right wrist have not been met 
from August 27, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 
(2009).

3.  The criteria for an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the left wrist have not been met 
prior to November 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Code 8515 (2009).

4.  The criteria for an initial rating of 40 percent for carpal 
tunnel syndrome of the left wrist have been met from November 25, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2001 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the United States Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

In the Veteran's September 2003 notice of disagreement (NOD), he 
took issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a December 2004 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, 
private treatment records, and VA authorized examination reports 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's carpel 
tunnel syndrome.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Applicable Law

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran's carpel tunnel syndrome for both wrists is rated 
under Diagnostic Code 8515.  Under Diagnostic Code 8515, a 10 
percent rating is warranted for mild incomplete paralysis of the 
major or minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the major extremity, or a 20 
percent rating for moderate incomplete paralysis of the minor 
extremity.  A 50 percent rating is warranted for severe 
incomplete paralysis of the major extremity, or a 40 percent 
rating for severe incomplete paralysis of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.

A 70 percent rating is warranted for complete paralysis of the 
major extremity, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of the index finger and feeble 
flexion of the middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of the 
thumb, defective opposition and abduction of the thumb, at right 
angles to palm; flexion of the wrist is weakened; pain with 
trophic disturbances.  A 60 percent rating is warranted for 
complete paralysis of the minor extremity.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R § 4.6.

The rating schedule provides guidance for rating neurologic 
disabilities. With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The Veteran is also service-connected for arthritis of the 
bilateral wrists.  In general, all disabilities, including those 
arising from a single disease entity, are rated separately, and 
all disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).  Therefore, the Board's analysis will focus primarily 
on the evidence addressing the rating criteria discussed above.

C.  Evidence

VA treatment records dated July 1995 indicate the Veteran 
complained of bilateral wrist discomfort and tenderness, as well 
as numbness and tingling in his hands and fingers, when first 
waking up in the morning.

The Veteran was afforded a VA peripheral nerves examination in 
May 1996, which indicated strength, deep tendon reflexes, and 
sensation were all normal and intact in the upper extremities.  A 
separate VA examination for the hands revealed the Veteran had 
good strength and mobility in the hands bilaterally, with the 
ability to approximate thumb and fingers to the palm.

VA treatment records dated January 1998 show the Veteran 
discussed the possibility of a carpel tunnel surgical release 
procedure on an elective basis.  Records reflect that this option 
would be further explored when the Veteran's symptoms reached a 
more advanced state.

The Veteran was afforded another VA examination in August 2001.  
There was positive Tinel sign on the left side.  Sensation was 
intact over both the medial and ulner nerve dermatomes.

Additional records show the Veteran an electromyography (EMG) 
procedure in November 2001.  The Veteran reported having numbness 
and tingling in both hands.  Overall electrodiagnostic findings 
indicated moderate bilateral carpal tunnel syndrome, slightly 
worse than previous findings in 1994.

Private treatment records include another EMG dated August 2004.  
On examination, strength was 5/5 and sensation was normal, though 
reflexes were noted to be decreased throughout.  Based on the 
results of the EMG, the treating physician diagnosed severe 
carpal tunnel syndrome on the right and mild carpal tunnel 
syndrome on the left.

VA treatment records dated September 2004 indicate sensation was 
grossly intact.

The Veteran was afforded a VA examination in October 2004.  He 
reported numbness in his thumb, index, middle, and ring fingers 
bilaterally.  Pain flared up to a level of 6/10 in severity.  
Pain was often precipitated by the Veteran's use of his crutches, 
or activities such as yard work or working on his car.  He 
treated his condition with oxycodone and morphine sulfate.  
During flare-ups, he used additional medication.  On examination, 
there was decreased pain sensation to pinprick in the median 
nerve distribution bilaterally.  Tinel sign was positive 
bilaterally.

The Veteran underwent another VA examination in January 2007.  He 
stated that symptoms were equally severe in each wrist.  Numbness 
and tingling were 5 to 6/10 in severity, and 7 to 8/10 during 
flare-ups.  Numbness occurred throughout his hands, except for 
each fifth finger.  Symptoms were worsened by use of crutches and 
by use of the hands.  Examination revealed hypoesthesia in the 
typical distribution of the median nerve in each hand.  Tinel 
sign was very positive bilaterally, greater on the right than the 
left.  Tapping on the ventral wrist resulted in a neuritic shock 
along the course of the median nerve.  The examiner characterized 
this as median nerve neuritis or neuralgia.  A separate 
examination of the joints noted grip strength to be decreased by 
40 percent in the left arm and 30 percent in the right arm.

A March 2007 EMG showed moderate to severe carpal tunnel syndrome 
in the right extremity, and mild to moderate carpal tunnel 
syndrome in the left extremity.  Surgical release was recommended 
for the right extremity.

VA treatment records dated August 2007 indicate the Veteran 
developed a bilateral hand tremor.  It was most noticeable during 
fine motor tasks.  He also reported that the numbness in his 
hands had extended to his forearms.  On examination, strength was 
5/5 in the upper extremities.  Sensation to light touch and 
proprioception was intact.  Reflexes were 2/2 bilaterally, though 
the right biceps reflex was not elicited.  There was an action 
tremor in both hands.

Additional records dated August 2008 show the Veteran reported 
waking up each morning with numbness in the bilateral hands.

The Veteran underwent an additional VA examination in November 
2009.  He reported having numbness, tingling, and pain, described 
as 8 to 9/10 in severity.  The use of tools, such as screwdrivers 
or hammers, increased pain to 10/10.  These flare-ups occurred at 
least once per day, lasting for 1 to 2 hours, or sometimes 
longer.  During these flare-ups, the Veteran was unable to pick 
up small articles, or he dropped objects without knowing it.  He 
had used splints to treat his condition, but they only worsened 
his symptoms.  On examination, Tinel sign was positive 
bilaterally, greater on the right, with radiation of pain or 
numbness to the mid-forearm and metacarpal phalangeal joint.  
Sensation was increased in the median nerve distribution versus 
the radial and ulnar distributions.  Grip strength was reduced by 
20 percent on the right and 15 percent on the left, and was 
further reduced on repetitive motion.  Neither hand inclined to 
the ulnar side, nor were the index or middle fingers more 
extended than normal.  There was no atrophy of the thenar muscle 
and no evidence of ape hand.  Pronation in both hands was 
incomplete, and there was pain at the extreme of pronation 
bilaterally.  There was no evidence of absence of flexion of 
either index finger, and no loss of power in flexing the index 
and middle finger.  The Veteran was able to touch the tip of each 
finger to the tip of the thumb on both sides, and he was easily 
able to flex all fingers to the proximal crease without 
difficulty.  He could normally flex the distal phalanx of the 
thumb, and there was no defective opposition or abduction of the 
thumb at right angles to the palm.  The examiner noted that 
flexion of the wrist was weakened by 20 percent bilaterally, but 
attributed this to the Veteran's degenerative joint disease.  An 
EMG showed moderate to severe electrodiagnostic findings of 
carpal tunnel syndrome bilaterally.  Compared to a previous 2007 
EMG, left carpal tunnel syndrome had become more severe.

An additional EMG in December 2009 also indicated severe 
bilateral carpal tunnel syndrome.

D.  Analysis

1.  Carpal tunnel syndrome of the right wrist prior to August 27, 
2004

Under the applicable rating criteria, a distinction is made 
between major (dominant) and minor upper extremities.  The 
evidence shows that the Veteran's right arm is his major upper 
extremity.

Based on the evidence of record, the Board finds that a higher 
rating is not warranted for this period.  The evidence of record 
does not demonstrate that the Veteran's carpal tunnel syndrome of 
the right wrist resulted in symptoms approximated by a higher 30 
percent rating.  Strength, deep tendon reflexes, sensation, and 
mobility of the hand were normal, though the Veteran had reported 
numbness in the morning and tingling.  An EMG revealed moderate 
carpal tunnel syndrome in the right hand, only slight worse than 
findings from 1994.  These symptoms correspond to a mild level of 
incomplete paralysis.

2.  Carpal tunnel syndrome of the right wrist from August 27, 
2004

Based on the evidence of record, the Board finds that a higher 70 
percent rating is not warranted for carpal tunnel syndrome of the 
right wrist during this period.  As noted above, the higher 70 
percent rating is warranted for complete paralysis of the major 
extremity, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective, 
absence of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right angles 
to palm; flexion of the wrist is weakened; pain with trophic 
disturbances.

Prior to November 2009, the Veteran's condition was not shown to 
have resulted in the above-listed symptoms.  During the Veteran's 
November 2009 examination, the examiner specifically noted that 
the Veteran's condition was not manifested by any of the above-
listed symptoms, with the exception of incomplete pronation.  He 
also attributed weakness in wrist flexion to the Veteran's 
degenerative joint disease.  Several EMG tests demonstrated 
severe carpal tunnel syndrome in the right extremity.  Overall, 
these findings correspond to the assigned 50 percent rating.

3.  Carpal tunnel syndrome of the left wrist.

Based on the evidence of record, the Board finds that a staged 
rating is warranted for the left wrist.  Prior to November 2009, 
objective testing demonstrated normal strength, deep tendon 
reflexes, and sensation in the left extremity, though some 
decreased sensation was noted in October 2004.  EMG findings 
through March 2007 reflected only mild to moderate carpal tunnel 
syndrome.

However, as of November 25, 2009, the evidence suggests a severe 
level of incomplete paralysis in the Veteran's left wrist.  EMG 
findings in November 2009 and December 2009 showed severe carpal 
tunnel syndrome which had worsened since March 2007.  There was 
also a finding of pain and numbness which radiated to the mid-
forearm and metacarpophalangeal joint.  Thus, a 40 percent rating 
for severe incomplete paralysis of the median nerve is warranted.

A higher 60 percent rating is not warranted however.  During the 
Veteran's November 2009 examination, the examiner specifically 
noted that the Veteran's condition was not manifested by any of 
the symptoms associated with the 60 percent rating, with the 
exception of incomplete pronation.  He also attributed weakness 
in wrist flexion to the Veteran's degenerative joint disease.  
EMG tests in November 2009 and December 2009 demonstrated severe 
carpal tunnel syndrome in the left extremity.  Overall, these 
findings correspond to the assigned 40 percent rating.

E.  Extraschedular consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's carpel tunnel 
syndrome of the bilateral wrists with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  There is no persuasive evidence in the record 
to indicate that these service-connected disabilities on appeal 
would cause any impairment with employment over and above that 
which is already contemplated in the assigned schedular rating.  
Although there is evidence that the Veterans' carpal tunnel 
syndrome affects his ability to work and engage in activities, 
the Board also notes that the Veteran is presently service-
connected for many disabilities with a combined evaluation of 100 
percent, including coronary artery disease rated at 100 percent.  
There is no indication that the Veteran's carpal tunnel syndrome, 
by itself, causes sufficient impairment with employment to 
warrant extraschedular consideration.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

An initial disability rating in excess of 10 percent for carpal 
tunnel syndrome of the right wrist prior to August 27, 2004 is 
denied.

An initial disability rating in excess of 50 percent for carpal 
tunnel syndrome of the right wrist from August 27, 2004 is 
denied.

An initial disability rating in excess of 10 percent for carpal 
tunnel syndrome of the left wrist prior to November 25, 2009 is 
denied.

A 40 percent disability rating for carpal tunnel syndrome of the 
left wrist is granted, effective November 25, 2009 subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


